--------------------------------------------------------------------------------

Exhibit 10.1
 
AGREEMENT FOR SALE AND PURCHASE OF PROPERTY
[Northgate II, Maple Grove, MN]


This AGREEMENT FOR SALE AND PURCHASE OF PROPERTY (this “Agreement”) is made and
entered into as of January 26, 2015, by and between IRET – LEXCOM, LLC, a North
Dakota limited liability company (the “Seller”), and VASCULAR SOLUTIONS, INC., a
Minnesota corporation (the “Buyer”).  The current notice address of each party
is set forth in Section 16 below.
 
In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:
 
Section 1.                    Definitions.  For purposes of this Agreement, each
of the following terms, when used herein with an initial capital letter, shall
have the meaning ascribed to it as follows:
 

(a) Building.  The building(s) located on the Land.

 

(b) Buyer’s Broker.  None; Buyer is not represented by a broker in this
transaction.

 

(c) CAM Payments.  Reimbursements, payments, or escalations due under the Leases
from Tenants for Operating Expenses.

 

(d) Closing.  The closing and consummation of the purchase and the sale of the
Property pursuant hereto.

 

(e) Closing Agent.  Stewart Title of Colorado, Inc., 55 Madison Street, Suite
400, Denver, CO 80206, Attn: Carma Weymouth, which shall also act as escrow
agent pursuant to the escrow agreement attached hereto as Exhibit 1(e).

 

(f) Closing Date.  The date on which the Closing occurs as provided in Section
10 hereof.

 

(g) Closing Year.  The calendar year in which the Closing occurs.

 

(h) Code.  The Internal Revenue Code of 1986, as amended.

 

(i) Contract Date.  The date upon which this Agreement shall be deemed
effective, which shall be the date first above written.

 

(j) Contracts.  All of the contracts to which Seller is a party that relate or
pertain to the Property, or the operation or maintenance thereof, including,
without limitation, if any, service contracts, management contracts, and
equipment leases.

 

(k) Deed.  The limited warranty deed to be executed by Seller in the form
attached hereto as Exhibit 3.

 

(l) Due Diligence Documents.  The documents and information set forth on Exhibit
2, to be provided to Buyer by Seller pursuant to Section 6.1 below.

 
1

--------------------------------------------------------------------------------

(m) Environmental Laws.  Any applicable statute, code, enactment, ordinance,
rule, regulation, permit, consent, approval, authorization, license, judgment,
order, writ, common law rule (including, but not limited to, the common law
respecting nuisance and tortious liability), decree, injunction, or other
requirement having the force and effect of law, whether local, state,
territorial or national, at any time in force or effect relating to:  (i)
emissions, discharges, spills, releases or threatened releases of Hazardous
Substances into ambient air, surface water, ground water, watercourses, publicly
or privately owned treatment works, drains, sewer systems, wetlands, septic
systems or onto land; (ii) the use, treatment, storage, disposal, handling,
manufacturing, transportation or shipment of Hazardous Substances; (iii) the
regulation of storage tanks or sewage disposal systems; or (iv) otherwise
relating to pollution or the protection of human health or the environment.

 

(n) Hazardous Substances.  All substances, wastes, pollutants, contaminants and
materials regulated, or defined or designated as hazardous, extremely or
imminently hazardous, dangerous, or toxic, under the following federal statutes
and their state counterparts, including any implementing regulations:  the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601 et seq.; the Federal Insecticide, Fungicide, and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the
Hazardous Materials Transportation Act, 42 U.S.C. §§ 1801 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; or any other federal,
state, or municipal statute, law or ordinance regulating or otherwise dealing
with or affecting materials deemed dangerous or hazardous to human health or the
environment; with petroleum and petroleum products including crude oil and any
fractions thereof; with asbestos; and with natural gas, synthetic gas, and any
mixtures thereof.

 

(o) Improvements.  The Building and any other buildings, structures, sidewalks,
drives, parking lots, landscaping and improvements located upon the Land,
including all systems, facilities, fixtures, machinery, equipment and conduits
to provide fire protection, security, heat, exhaust, ventilation, air
conditioning, electrical power, light, plumbing, refrigeration, gas, sewer, and
water thereto (including all replacements or additions thereto between the
Contract Date and the Closing Date).

 

(p) Land.  The fee or other estate in each tract or parcel of land described in
Exhibit 1, and all privileges, rights, easements, and appurtenances thereto
belonging.

 

(q) Leases.  All leases and other agreements granting third parties rights of
possession or occupancy of the Property or any part thereof, including any
modifications, supplements or amendments thereto.

 

(r) Operating Expenses.  Utility charges (including without limitation water,
electricity, sewer, gas, and telephone), operation expenses, maintenance
expenses, fees paid or payable under any licenses and permits in respect to the
Property, and any other recurring costs or expenses relating or pertaining to
the Property.

 
2

--------------------------------------------------------------------------------

(s) Plans.  Copies of all as-built blueprints, drawings, site plans, engineering
and architectural plans and specifications, and similar plans for the
Improvements as may be in the possession of Seller or under its control.

 

(t) Property.  All of Seller’s right, title and interest in, to and under the
following: (i) the Land; (ii) the Improvements; (iii) the Leases; (iv) to the
extent Buyer elects to assume the same at Closing, the Contracts; (v) the Plans;
and (vi) if any, the Warranties.

 

(u) Prorate.  The division of income and expenses of the Property between Seller
and Buyer based on their respective periods of ownership during the Closing Year
and as of 12:01 a.m. on the Closing Date.

 

(v) Rent.  All (i) rent payable by Tenants pursuant to the Leases (including
without limitation fixed, minimum and base rents, and CAM Payments), and (ii) if
any, all other income generated by or otherwise derived from the Property.

 

(w) Security Deposits.  All security deposits under the Leases, including any
accrued interest required by the Leases or applicable law, but excluding any
such sums that have been properly applied pursuant to applicable law prior to
Closing toward Tenant defaults.

 

(x) Seller’s Broker.  None; Seller is not represented by a broker in this
transaction.

 

(y) Taxes.  All general real estate (including special assessments), ad valorem,
sales, and personal property taxes assessed against the Property.

 

(z) Tenants.  The tenants under the Leases.

 

(aa) Title Commitment.  A commitment for an ALTA Owner’s Title Insurance Policy
for the Property, issued by Title Company in the full amount of the
Consideration, agreeing to insure title to the Property on or after the Contract
Date, showing Seller as owner of the Property, and indicating the conditions
upon which Title Company will issue full extended coverage over all general
title exceptions contained in such policies, and including such endorsements as
Buyer may request.

 

(bb) Title Company.  Stewart Title Guaranty Company, 55 Madison Street, Suite
400, Denver, CO 80206, Attn: Aniko Coburn.  The parties agree that the Title
Company shall issue the Title Commitment and the Title Policy.

 

(cc) Warranties.  Any and all warranties, permits, licenses, guaranties and
similar contracts in favor of Seller relating or pertaining to the Improvements
or related to the Property and use, occupancy and operation thereof, including,
without limitation, any roof warranties.

 
Section 2.                  Agreement to Sell and to Purchase.  Subject to and
in accordance with the terms, conditions and provisions hereof, Seller agrees to
sell the Property to Buyer, and Buyer agrees to purchase the Property from
Seller.


3

--------------------------------------------------------------------------------

Section 3.                    Earnest Money.  Within 2 business days after the
Contract Date, Buyer will deposit with Closing Agent the cash sum of $50,000.00
(the “Earnest Money”), which Earnest Money shall be held in an interest-bearing
account pursuant to the escrow agreement attached hereto as Exhibit 1(e).  Buyer
shall execute and deliver any appropriate W-9 forms requested by Closing Agent. 
If Buyer acquires the Property, then the Earnest Money shall be paid to Seller
and applied as a credit against the Consideration.  If all of the conditions
precedent set forth in this Agreement are not met or resolved to the
satisfaction of Buyer, or if Buyer terminates this Agreement as expressly
permitted pursuant to the provisions hereof, then Closing Agent shall return the
Earnest Money to Buyer.  If all of the conditions precedent set forth in this
Agreement have been satisfied or waived by Buyer, and if thereafter Buyer fails
to acquire the Property pursuant to the terms of this Agreement, then the
Earnest Money shall be delivered to Seller and shall be retained by Seller as
liquidated damages.  If there is a dispute between Buyer and Seller as to the
distribution of the Earnest Money, or if for any other reason Closing Agent in
good faith elects not to make any such disbursement, then Closing Agent shall
continue to hold the Earnest Money until otherwise directed by written
instructions executed both by Seller and Buyer, or by a final judgment of a
court of competent jurisdiction.  All references to “Earnest Money” used in this
Agreement shall be deemed to include any interest earned thereon pursuant to
this Section 3.
 
Section 4.                    Consideration and Prorations.
 
4.1                Consideration.  The “Consideration” shall be the sum of
$2,725,000.00.  The parties shall make the prorations and allocations set forth
in this section as a credit or debit to the Consideration at Closing as of the
Closing Date.  The balance of the Consideration shall be paid by Buyer to Seller
at Closing by wire transfer of immediately available funds.
 
4.2                Prorations.
 

(a) General.  For purposes of calculating prorations, Buyer shall be deemed to
be in title to the Property, and therefore entitled to the income therefrom and
responsible for the expenses thereof, for the entire day upon which the Closing
occurs.  All prorations shall be made on the basis of the actual number of days
of the year and month that shall have elapsed prior to the Closing Date.

 

(b) Rent.  The parties shall Prorate all Rent (including without limitation CAM
Payments) other than Delinquent Rent (which is defined and covered in Section
4.2(e) below) with Seller receiving the portion thereof attributable thereto
including the day prior to the Closing Date and Buyer receiving the portion
thereof attributable to the Closing Date and the period following the Closing
Date.  If Seller receives payment for Rent after Closing, Seller shall
immediately pay to Buyer the portion of such payment which relates to the period
on and after the Closing Date, and any portion of such payment which relates to
the period prior to Closing which was credited to Seller at Closing.

 

(c) Taxes.  Notwithstanding any local custom or practice to the contrary, or
allocation, general real estate taxes and installments of special assessments
payable therewith payable in 2015 shall be prorated between Seller and Buyer as
of the Closing Date based upon the “Proposed levies and taxes” for 2015 that was
received by Seller on November 17, 2014.  Seller shall pay on or before closing
all of the general real estate taxes payable in calendar year 2014 and
installments of special assessments payable therewith, and Buyer shall pay all
of the general real estate taxes payable in calendar year 2015 and thereafter
and all installments of special assessments payable therewith.  If after Closing
either party receives a refund of any Taxes that were prorated pursuant to this
Agreement, then the parties shall equitably share the refund (subject to any
portion of the refund that is due to the Tenants pursuant to the Leases).

 
4

--------------------------------------------------------------------------------

(d) Operating Expenses.  Except for Taxes, which are covered by Section 4.2(c)
above, the parties shall Prorate all Operating Expenses.  The prorations under
this subsection shall be based on actual invoices if reasonably possible.  If
actual invoices are not available in advance of Closing, then the prorations
shall be calculated based on Seller's and Buyer's good faith estimates thereof. 
Seller shall order final meter readings to be made as of the Closing Date for
all utility services serving the Property that are in Seller’s name; Buyer shall
coordinate the transfer of all such utilities to Buyer effective on the Closing
Date.  Seller shall pay all utility charges for the Property (excluding any
utilities held in the name of any Tenants) through the day preceding the Closing
Date.  Commencing on the Closing Date, Buyer shall pay all utility charges for
the Property (excluding any utilities held in the name of any Tenants).

 

(e) Delinquent Rent.  For purposes of this Section 4.2, “Delinquent Rent” shall
mean any Rent that, under the terms of the applicable Lease, was more than 30
days past due as of the Closing Date and which has not been received in good
funds by Seller on or prior to the Closing Date.  Delinquent Rent shall not be
accrued or prorated at Closing.  Any Delinquent Rent that is received by Buyer
after the Closing Date shall be paid to Seller; provided, however, that all Rent
collected after the Closing Date shall be applied first to payment of all Rent
due Buyer from the applicable Tenant, and then after any deduction allowed by
this subsection for collection costs, to all Delinquent Rent due to Seller. 
Following Closing, Buyer shall have no obligation to seek to collect Delinquent
Rent or to commence any legal proceedings or to terminate any Lease.  If Buyer
commences any action or proceeding against any Tenant and as a result thereof
collects any Delinquent Rent which Buyer is required to remit to Seller, Buyer
shall be entitled to deduct and retain a portion of the amount collected which
is equal to the prorata share of the reasonable third party expenses incurred by
Buyer in connection with the collection of any such Delinquent Rent.  Upon
notice to Buyer, Seller may seek to collect Delinquent Rent; provided, however,
Seller may not seek to disposses or evict any Tenant or seek application of any
Security Deposit.  Buyer shall not waive any Delinquent Rent or modify or amend
any Lease so as to reduce the Delinquent Rent owed by the Tenant for any period
in which Seller is entitled to receive such Delinquent Rent, without first
obtaining Seller’s written consent (which consent shall not be unreasonably
withheld, conditioned or delayed).

 

(f) Tenant Obligations.  Notwithstanding anything in this Section 4.2 to the
contrary, if any Tenant is obligated under its Lease to directly pay any
Operating Expenses, then said items will not be prorated between the parties.

 
 

(g) Proration Statement.  As soon as reasonably possible prior to Closing,
Seller and Buyer shall work together in good faith to prepare a joint statement
of the prorations required by this Section (“Proration Statement”), and shall
deliver the Proration Statement to the Closing Agent for use in preparing the
final settlement statements.

 
5

--------------------------------------------------------------------------------

(h) Post-Closing Reconciliation.  As soon as reasonably possible after Closing,
but in no event more than 90 days after Closing, the parties shall work in good
faith to complete a reconciliation of all prorations not conclusively determined
on the Closing Date and of Seller’s receipt of CAM Payments (“Reconciliation”). 
If there is an error on the Proration Statement used at Closing or, if after the
actual figures are available as to any items that were estimated on the
Proration Statement, then the proration or apportionment shall be adjusted based
on the actual figures.  As soon as reasonably possible, but in no event more
than 60 days after Closing, Seller shall provide to Buyer an accounting
detailing both the CAM Payments actually collected by Seller in the Closing
Year, and all of the Operating Expenses attributable to the Closing Year that
were actually paid by Seller.  As part of the Reconciliation, Seller shall pay
to Buyer, or Buyer shall pay to Seller, as the case may be, the difference
between the actual CAM Payments collected by Seller from Tenant under the Lease
and Tenant’s proportionate share of the Operating Expenses for the corresponding
period.  Either party owing the other party a sum of money based on the
Reconciliation shall pay said sum to the other party within 5 business days of
the completion of the Reconciliation.  Seller and Buyer shall each be
responsible for the accounting and validity of billings to Tenants for those
Operating Expenses incurred during each of Seller’s and Buyer’s respective
periods of ownership of the Property.  This subsection shall survive Closing.

 
4.3                Security Deposits.  The Security Deposits shall be assigned
to Buyer and shall be a credit to Buyer at Closing.  Buyer shall assume
responsibility for such assigned Security Deposits to the extent that the
Security Deposits were actually credited by Seller to Buyer.
 
4.4                Tenant Estoppel.  Seller shall submit an estoppel certificate
(“Tenant Estoppel”) to each of the Tenants of the Property.  Each Tenant
Estoppel shall be in form and substance reasonably acceptable to Buyer.  Seller
shall make commercially reasonable efforts to have each Tenant promptly execute
and return the Tenant Estoppel.  Seller shall not be required to incur any
out-of-pocket costs to satisfy its obligations under this Section 4.4; provided,
however, Seller shall notify Buyer of any such costs and offer Buyer the
opportunity to reimburse Seller for such costs.  The refusal or otherwise
failure of any Tenant to execute and deliver a Tenant Estoppel shall not be a
default by Seller under this Agreement; provided, however, the execution and
delivery of a Tenant Estoppel by Upsher-Smith Laboratories, Inc. shall be a
condition precedent to Buyer’s obligation to close this transaction.  However,
execution and delivery of a Tenant Estoppel by Network Executive Software, Inc.
shall not be a condition precedent to Buyer’s obligation to close this
transaction, though Seller shall use commercially reasonable efforts to obtain
such Tenant Estoppel prior to Closing.
 
Section 5.
 
5.1                Title Commitment.  As soon as reasonably possible after the
Contract Date, but no later than 5 days after the Contract Date, Seller shall
coordinate the Title Company’s delivery to Buyer of the Title Commitment, in the
amount of the Consideration.  The Title Commitment shall show the condition of
title to the Land and Improvements, shall name Buyer as the proposed insured,
and shall include legible copies of all recorded exceptions and covenants,
conditions, easements, and restrictions affecting the Property.  Upon Buyer’s
written request, the Title Company shall update the Title Commitment prior to
the Closing Date (“Commitment Update”).  The Title Commitment and the Commitment
Update shall also contain the conditions upon which the Title Company will issue
the title insurance policy to Buyer at Closing pursuant to the Title Commitment
(the “Title Policy”).
 
6

--------------------------------------------------------------------------------

5.2                New Survey.  Seller shall deliver to Buyer, as part of the
Due Diligence Documents, a copy of the most recent survey of the Property in
Seller’s possession (the “Existing Survey”).  Buyer shall commission a new
survey of the Property (the “New Survey”) as soon as reasonably possible after
receipt of the Title Commitment.  Seller shall provide all cooperation
reasonably requested by Buyer regarding the preparation of the New Survey. 
Buyer shall be responsible for all costs associated with the New Survey;
provided, however, if this transaction closes, then Seller shall provide Buyer
with a credit at Closing equal to the cost of the New Survey, in an amount not
to exceed $5,000.00.  The New Survey shall be certified to Seller, Buyer, and
the Title Company.  Seller shall receive a signed copy of the final New Survey
at or prior to Closing.  The Title Commitment, Existing Survey and New Survey
are sometimes collectively referred to as the “Title Evidence.”
 
5.3                Title Notice.  If the Title Evidence discloses matters that
are not acceptable to Buyer (“Unpermitted Exceptions”), then Buyer shall notify
Seller in writing (the “Title Notice”) of Buyer’s objections within 30 days
after Buyer has received the Title Evidence.  In the event that Buyer notifies
Seller of any objections within such 30-day period, then Seller shall notify
Buyer in writing, within 20 days following the date of receipt of Buyer’s notice
of such objections, that either: (a) the Unpermitted Exceptions will be, prior
to Closing, removed from the Commitment, insured over by the Title Company
pursuant to an endorsement to the Commitment, or otherwise cured to Buyer’s
reasonable satisfaction; or (b) Seller declines to arrange to have the
Unpermitted Exceptions removed, insured over, or otherwise cured; provided,
however, Seller must remove any monetary liens to the extent any such liens are
caused by Seller or by those for which Seller is responsible  If Seller fails to
deliver such written notice to Buyer within such 20-day period, then Seller
shall be deemed to have declined to arrange to have the Unpermitted Exceptions
removed, insured over, or otherwise cured.  If Seller declines to arrange to
remove, insure over, or otherwise cure any of the Unpermitted Exceptions, then
Buyer shall elect, through written notice to Seller within 20 days after Buyer’s
receipt of Seller’s written declination, to:  (a) terminate this Agreement and
receive refund of the Earnest Money; or (b) waive such objections and take title
subject to the Unpermitted Exceptions that Seller has declined to remove, insure
over, or otherwise cure.  The Closing Date shall be adjusted, if necessary, to
allow for any elections allowed or required by this Section.
 
5.4            Pre-Closing “Gap” Title Defects.  Buyer may, at or prior to
Closing, notify Seller in writing (the “Gap Notice”) of any objections to title
raised by the Title Company after Buyer’s receipt of the initial Title
Commitment and in the Commitment Update, or of any material defect shown on the
New Survey that was not disclosed on the Existing Survey; provided that Buyer
must notify Seller of such objection to title within 10 days of being made aware
of the existence of any such new objection.  If Buyer sends a Gap Notice to
Seller, Buyer and Seller shall have the same rights and obligations with respect
to such notice as apply to a Title Notice under Section 5.3 hereof.
 
Section 6.                    Buyer’s Inspection.
 
6.1                Document Inspection.  Buyer and Seller acknowledge that Buyer
(by itself or through such agents, consultants and others as Buyer shall
designate) may inspect, test and analyze the Property as Buyer deems necessary
(provided that any inspections or testing of the Land or Improvements shall be
conducted in accordance with Section 6.2 below).  Seller will, within 10
business days after the Contract Date, deliver to Buyer complete copies of the
Due Diligence Documents.  Notwithstanding anything in this Agreement to the
contrary, Buyer acknowledges and understands that some of the materials
delivered by Seller have been prepared by parties other than Seller or Seller's
current property manager.  Seller makes no representation or warranty
whatsoever, express or implied, as to the completeness, content, or accuracy of
any delivered materials that were not prepared by Seller or by Seller's current
property manager.
 
7

--------------------------------------------------------------------------------

6.2                 Physical Inspection.  Buyer and its consultants and agents
shall have the right, from time to time prior to the earlier of the Closing or
termination of this Agreement, to enter upon the Property to examine the same
and the condition thereof, and to conduct such investigations, inspections,
tests and studies as Buyer shall determine to be reasonably necessary.  Buyer
shall not enter the Property without the prior consent of Seller, such consent
not to be unreasonably withheld, conditioned or delayed.  Buyer agrees to
conduct such activities during normal business hours to the extent practicable. 
Buyer agrees to pay all costs of such investigations, inspections, tests and
studies and to indemnify and hold Seller harmless from and against any claims
for injury or death to persons or damage to property arising solely out of any
action of any person or firm entering the Property on Buyer’s behalf as
aforesaid, which indemnity shall survive the Closing and any termination of this
Agreement without the Closing having occurred.  Prior to performing any
environmental investigation of the Property, Buyer shall notify Seller of the
name of the environmental consultant that will conduct the investigation.  Buyer
shall not have the right to disturb the soil at the Property, or to perform any
destructive or invasive testing (the “Invasive Tests”), without Seller’s prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed.  In requesting any such consent, Buyer shall provide Seller with a
proposed written work plan describing the investigation, the name of the
contractor that will perform the investigation, evidence of insurance coverage
for the contractor, and in the case of soil testing a site plan showing where
the soil will be disturbed.  Buyer shall provide Seller, at no cost to Seller,
within 10 days following Buyer’s receipt of same, with a complete copy of any
reports related to the Invasive Tests.
 
6.3                Inspection Period.  Buyer shall have until that date which is
30 days after the date on which Buyer receives the Due Diligence Certification
from Seller (the 30th day being the “Inspection Date”) in which to make such
investigations, inspections, tests and studies permitted herein with respect to
the Property, the Due Diligence Documents, and any other thing or matter
relating to the Property as Buyer reasonably deems appropriate, and, at the sole
discretion of Buyer, to terminate this Agreement on or before such Inspection
Date if Buyer is not, for any reason or for no reason, satisfied with the
Property.  The 30-day inspection period shall not commence until Buyer receives
Seller’s written certification that Seller has provided Buyer with all of the
Due Diligence Documents (the “Due Diligence Certification”).  Buyer may
terminate this Agreement in its sole and absolute discretion at any time prior
to the Inspection Date.  If Buyer terminates this Agreement on or before the
Inspection Date, then the Earnest Money shall be returned to Buyer and neither
party shall have any further obligation to the other except as to provisions
herein which are to survive termination.
 
6.4                Contracts.  By the Inspection Date, Buyer will inform Seller
in writing to the extent that Buyer desires to assume any one or more
Contracts.  Seller shall promptly terminate each of the existing Contracts Buyer
does not desire to assume on or before the Closing Date.
 
8

--------------------------------------------------------------------------------

6.5                Confidentiality. Buyer agrees to maintain in confidence the
information contained in the Due Diligence Documents (the “Transaction
Information”).  Buyer shall not disclose any portion of the Transaction
Information to any person or entity and shall maintain the Transaction
Information in the strictest confidence; provided, however, that Buyer may
disclose the Transaction Information:  (a) to Buyer’s agents to the extent that
such agents reasonably need to know such Transaction Information in order to
assist, and perform services on behalf of, Buyer; (b) to the extent required by
any governmental authority; (c) to the extent required by any applicable
statute, law, or regulation; and (d) in connection with any litigation that may
arise between the parties in connection with the transactions contemplated by
this Agreement.  Buyer agrees that the Transaction Information shall be used
solely for purposes of evaluating the acquisition and potential ownership and
operation of the Property (“Permitted Disclosures”).  In the event this
Agreement is terminated for any reason whatsoever, Buyer shall promptly return
to Seller the Due Diligence Documents.  Seller and Buyer covenant and agree
that, at all times prior to the Closing Date, unless consented to in writing by
the other party, or unless required under a law, regulation or security exchange
rule applicable to such party, no press release or other public disclosure
concerning this transaction shall be made, and each party agrees to use its best
efforts to prevent disclosure of this transaction, unless such disclosure is a
Permitted Disclosure.  The undertakings of Buyer and Seller pursuant to this
Section shall survive the termination of this Agreement, but shall terminate
upon Closing if this transaction closes.
 
Section 7.                    Seller’s Representations, Warranties and
Covenants.
 
7.1.              Seller’s Representations, Warranties and Covenants.  In
addition to any other representations, warranties and covenants provided by
Seller to Buyer elsewhere in this Agreement, Seller represents, warrants and
covenants to Buyer as of the Contract Date and the Closing Date:
 
7.1.1.     Lease.  The Leases made available to Buyer pursuant to Section 6.1
hereof are complete and accurate copies of all of the Leases currently in effect
with respect to the Property, and the Leases have not been amended, supplemented
or otherwise modified.  To Seller’s knowledge, the Leases are in full force and
effect and neither Seller, nor any Tenant, is in default under the Leases.  No
Rent has been paid under the Leases more than one month in advance.
 
7.1.2.     Contracts.  The Contracts made available to Buyer pursuant to Section
6.1 hereof are complete and accurate copies of all of the Contracts currently in
effect with respect to the Property.  To Seller’s knowledge, no default exists
under any of the Contracts on the part of Seller or any other party thereto.
 
7.1.3.     Due Diligence Documents.  Complete copies of all Due Diligence
Documents in the possession or control of Seller have been provided to Buyer. 
Such copies are accurate duplications of the Due Diligence Documents in the
possession or control of Seller; provided, however, that Seller makes no
representation as to the accuracy of the Due Diligence Documents themselves.
 
7.1.4.     No Personal Property.  Seller does not own any personal property that
relates or pertains to the Property, or the operation or maintenance thereof.
 
7.1.5.     Authority.  Seller is formed pursuant to, and in good standing under,
the laws of the State of North Dakota.  Seller is authorized to own and operate
real estate in the State of Minnesota.  Seller is not subject to any proceeding
in bankruptcy or any proceeding for dissolution or liquidation.  This Agreement
and all exhibits and documents to be delivered by Seller pursuant to this
Agreement have been duly executed and delivered by Seller and constitute the
valid and binding obligations of Seller, enforceable in accordance with their
terms.  Seller has all necessary authority, has taken all action necessary to
enter into this Agreement and to consummate the transactions contemplated
hereby, and to perform its obligations hereunder.  The execution, delivery, and
performance of this Agreement will not conflict with or constitute a breach or
default under (i) the organizational documents of the Seller; (ii) any material
instrument, contract, or other agreement to which Seller is a party which
affects any of the Property; or (iii) any statute or any regulation, order,
judgment, or decree of any court or governmental or regulatory body.
 
9

--------------------------------------------------------------------------------

7.1.6.     Environmental Matters.  To Seller’s knowledge, except as disclosed in
any of the Due Diligence Documents, Hazardous Substances have not been used,
generated, transported, treated, stored, released, discharged or disposed of in,
onto, under or from the Property in violation of any Environmental Laws by
Seller or Tenants.
 
7.1.7.     Non-Foreign Status.  Seller is not a “foreign person” as that term is
defined in the Code and the regulations promulgated pursuant thereto.
 
7.1.8.      Anti-Terrorism Laws.  Neither Seller, nor any of its affiliated
entities, is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the United
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law No. 107-56.  Neither Seller nor,
to the knowledge of Seller, any of its affiliated entities, or their respective
brokers or agents acting or benefiting in any capacity in connection with the
purchase of the Property, is any of the following:  (i) a Person or entity that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order; (ii) a Person or entity owned or controlled by, or acting for
or on behalf of, any Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a Person or
entity with which Seller is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Laws; (iv) a Person or entity that commits,
threatens, or conspires to commit or supports “terrorism” as defined in the
Executive Order; or (v) a Person or entity that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list.  Neither Seller nor, to the knowledge of Seller, any of its brokers
or other agents acting in any capacity in connection with the purchase of the
Property:  (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person as
described above; (y) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order; or (z) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any of the Anti-Terrorism Laws.
 
7.1.9.     Governmental Matters.  Seller has not received written notice from
any governmental body having jurisdiction over the Property of:  (a) any pending
or contemplated annexation or condemnation proceedings, or purchase in lieu of
the same, affecting or which may affect all or any part of the Property; (b) any
proposed or pending proceeding to change or redefine the zoning classification
of all or any part of the Property; (c) any uncured violation of any legal
requirement, restriction, condition, covenant or agreement affecting the
Property or the use, operation, maintenance or management of the Property; (d)
any uncured violations of laws, codes or ordinances affecting the Property; or
(e) any violation of the terms of any permit required for the operation of the
Property as presently operated.
 
10

--------------------------------------------------------------------------------

7.1.10.   Litigation.  Except as disclosed in any of the Due Diligence
Documents, there is no controversy, investigation, complaint, protest,
proceeding, suit, litigation or claim relating to or, to Seller’s knowledge,
threatened against the Property or any part thereof, or relating to Seller,
which might adversely affect the Property or the use, occupancy or operation
thereof.
 
7.1.11.   No Bankruptcy.  Seller:  (a) is not in receivership or dissolution;
(b) has not made any assignment for the benefit of creditors or admitted in
writing its inability to pay its debts as they mature; (c) has not been
adjudicated a bankrupt or filed a petition in voluntary bankruptcy or a petition
or answer seeking reorganization or an arrangement with creditors under the
federal bankruptcy law or any other similar law or statute of the United States
or any jurisdiction and no such petition has been filed against Seller or any of
its property or affiliates, if any; and (d) none of the foregoing are pending or
threatened.
 
7.1.12.   Operations.  Seller has received no notice of actual or threatened
cancellation or suspension of any utility services or certificate of occupancy
for any portion of the Property.  Seller has received no notice of actual or
threatened special assessments or reassessments of the Property.  To Seller’s
knowledge, all necessary permits to operate the Property as an office building
have been obtained.
 
7.1.13.   Designated Employees.  The Designated Employees identified in Section
7.2 below are the individuals associated with Seller who have responsibility for
overseeing the day to day operations of the Property, and who have actual and
direct knowledge of all of the matters contemplated by the representations set
forth in this Section 7, and no other employee, officer, director, shareholder,
manager, agent, or representative of Seller, or any affiliate thereof, has
greater knowledge than the Designated Employees regarding said representations.
 
7.1.14.   Wells.  For the purposes of satisfying any applicable requirements of
Minn. Stat. § 103I, Seller certifies, to Seller’s knowledge, that there are no
“Wells” (as defined in said statute) are located on the Property.
 
7.1.15.   Methamphetamine.  For the purposes of satisfying any applicable
requirements of Minn. Stat. § 152.0275, Subdiv. 2(m), to Seller’s knowledge, no
methamphetamine production has occurred on the Property.
 
7.1.16.   Storage Tanks.  To Seller’s knowledge, no aboveground or underground
storage tanks are located on the Property.  Seller has not removed or filled any
such tanks during Seller’s ownership of the Property.
 
7.1.17.   Sewage Treatment System Disclosure.  For the purposes of satisfying
any applicable requirements of Minn. Stat. § 115.55, to Seller’s knowledge, (a)
any sewage generated at the Property goes to a facility permitted by the
Minnesota Pollution Control Agency, and (b) no abandoned individual sewage
treatment system is located on the Property.
 
11

--------------------------------------------------------------------------------

7.2.              All references in this Section 7 or elsewhere in this
Agreement and/or in any other document or instrument executed by Seller in
connection with or pursuant to this Agreement, to "Seller's knowledge" or "to
the best of Seller’s knowledge" and words of similar import shall refer solely
to facts within the current, actual knowledge of Charles A. Greenberg, Senior
Vice President – Asset Management Group, and Dawn Gorshe, Property Manager
(collectively, the “Designated Employees”), without independent inquiry or
investigation, and without any actual or implied duty to inquire or investigate,
and shall not be construed, by imputation or otherwise, to refer to the
knowledge of Seller, or of any affiliate of Seller, or of any other employee,
officer, director, shareholder, manager, agent, or representative of Seller, or
any affiliate thereof, or to impose upon said Designated Employees any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains.  Notwithstanding anything expressed or implied herein, the Designated
Employees are acting for and on behalf of Seller, and is in no manner expressly
or impliedly making any representations or warranties in an individual
capacity.  Nothing expressed or implied herein shall be deemed to create any
personal liability on the Designated Employees for any obligations, liabilities
or other agreements of Seller contained herein.
 
7.3.              If Seller learns that any of said representations or
warranties has become inaccurate between the Contract Date and the Closing Date,
then Seller shall promptly notify Buyer in writing of such change.  The Closing
Date shall be automatically extended for 10 days in order to allow Seller to
cure such change to the reasonable satisfaction of Buyer.  If Seller cures such
change to Buyer’s reasonable satisfaction, then this Agreement shall proceed to
Closing.  If Seller does not cure such change to Buyer’s reasonable
satisfaction, then Buyer may either (a) terminate this Agreement by written
notice to Seller, in which case the Earnest Money shall be returned to Buyer and
the parties shall have no further rights or obligations hereunder, except for
those which expressly survive such termination, or (b) waive such right to
terminate and proceed with the transaction pursuant to the remaining terms and
conditions of this Agreement.  If Buyer elects option (b) in the preceding
sentence, then the representations and warranties shall be deemed to be
automatically amended to reflect said change.  The representations, warranties
and covenants contained in this Section shall survive Closing.  This Section 7.3
shall not apply to any changes to the extent caused by Buyer.
 
7.4.              Seller shall have no liability to Buyer by reason of a breach
or default of any of Seller's representations, unless Buyer shall have given to
Seller written notice ("Buyer’s Warranty Notice") of such breach or default
within 12 months after the Closing Date, and shall have given to Seller an
opportunity to cure any such breach or default within a reasonable period of
time after Buyer's Warranty Notice.  Any litigation with respect to any
representation must be commenced within 6 months from the date of Buyer’s
Warranty Notice, and if not commenced within such time period, Buyer shall be
deemed to have waived its claims for such breach or default.
 
Section 8.                   Buyer’s Representations, Warranties and Covenants. 
Buyer represents and warrants that, as of the Contract Date and the Closing
Date:
 
8.1.         Buyer is a validly formed entity under the laws of the state in
which it was formed, is in good standing in said state, and is duly authorized
to do all things required of it under or in connection with this Agreement.  At
Closing, Buyer will be qualified to do business in the state in which the
Property is located.  The parties executing this Agreement on behalf of Buyer
are duly authorized to so do, and, upon execution, this Agreement will be duly
executed by and binding upon Buyer.
 
8.2.         Buyer is not subject to any involuntary proceeding for dissolution
or liquidation.
 
12

--------------------------------------------------------------------------------

8.3.          The execution, delivery and performance of the Agreement will not
violate any of Buyer’s organizational or governing documents or any contract,
agreement, commitment, order, judgment or decree which Buyer is a party to or by
which Buyer is bound.
 
8.4.          Buyer is not acquiring the Property with the assets of an employee
benefit plan as defined in Section 3 (3) of the Employee Retirement Income
Security Act of 1974.
 
8.5.         Anti-Terrorism Laws.  Neither Buyer, nor any of its affiliated
entities, is in violation of any of the Anti-Terrorism Laws, including the
Executive Order and the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law No. 107-56.  Neither Buyer nor, to the knowledge of Buyer, any of its
affiliated entities, or their respective brokers or agents acting or benefiting
in any capacity in connection with the purchase of the Property, is any of the
following:  (i) a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order; (ii) a Person or
entity owned or controlled by, or acting for or on behalf of, any Person or
entity that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a Person or entity with which Buyer is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism
Laws; (iv) a Person or entity that commits, threatens, or conspires to commit or
supports “terrorism” as defined in the Executive Order; or (v) a Person or
entity that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list.  Neither Buyer nor, to the
knowledge of Buyer, any of its brokers or other agents acting in any capacity in
connection with the purchase of the Property:  (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person as described above; (y) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order; or (z) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any of
the Anti-Terrorism Laws.
 
8.6.         Buyer shall have no liability to Seller by reason of a breach or
default of any of Buyer's representations, unless Seller shall have given to
Buyer written notice ("Seller’s Warranty Notice") of such breach or default
within 12 months after the Closing Date, and shall have given to Buyer an
opportunity to cure any such breach or default within a reasonable period of
time after Seller’s Warranty Notice.  Any litigation with respect to any
representation must be commenced within 6 months from the date of Seller’s
Warranty Notice, and if not commenced within such time period, Seller shall be
deemed to have waived its claims for such breach or default.
 
Section 9.                    Conditions to Closing.  Buyer’s obligation to
proceed to Closing under this Agreement is subject to:  (i) Seller having made
all deliveries as required by Section 10.4 below; (ii) Buyer shall have received
from the Title Company an acceptable pro-forma of the Title Policy, obligating
the issuance of the Title Policy in accordance therewith showing (effective upon
Closing) title in Buyer subject only to such exceptions as have been approved by
Buyer pursuant to this Agreement; (iii) subject to Section 7.3 above, the
representations and warranties of Seller contained in this Agreement being true
as of the Closing Date and (iv) Buyer shall have received an original Tenant
Estoppel from Upsher-Smith Laboratories, Inc. pursuant to Section 4.4 hereof. 
Seller’s obligation to proceed to Closing under this Agreement is subject to (a)
Buyer having made all deliveries as required by Section 10.5 below; and (b)
subject to Section 8.6 above, the representations and warranties of Buyer
contained in this Agreement being true as of the Closing Date.
 
13

--------------------------------------------------------------------------------

Section 10.                 Closing.
 
10.1            Time and Place.  Provided that all of the conditions set forth
in this Agreement are theretofore fully satisfied or performed, including,
without limitation, the conditions set forth in Sections 5 and 9 hereof, the
Closing shall be held on a mutually agreeable business day (the “Closing” or
“Closing Date”) that is as soon as possible after the Inspection Date, and the
parties shall endeavor in good faith to complete the Closing within 10 days of
the Inspection Date.  Provided, however, Buyer acknowledges that (a) in no event
shall the Closing Date be prior to March 1, 2015, and (b) Seller may adjust the
Closing Date if reasonably necessary to satisfy Seller’s notice requirements to
prepay the existing debt on the Property.  Closing shall occur through a mail
escrow style closing with the Closing Agent.
 
10.2            Buyer’s Costs.  Buyer shall pay:
 

(a) One-half of all escrow and Closing Agent charges.

 

(b) The costs for any endorsements to the Title Policy required by Buyer.

 

(c) All recording and filing charges in connection with the Deed.

 

(d) Subject to Section 5.2 above, the cost of preparation of the New Survey.

 

(e) All costs and expenses associated with Buyer’s due diligence.

 

(f) Its own attorneys.

 
10.3            Seller’s Costs.  Seller shall pay:
 

(a) One-half of all escrow and Closing Agent charges.

 

(b) The costs of preparation of the Title Commitment, and the premium and costs
for the Title Policy (but excluding any endorsements thereto).

 

(c) The cost of preparation and recording of all documents (other than the Deed)
reasonably necessary to place record title in the condition warranted by Seller
in this Agreement.

 

(d) Any form of deed tax or personal property tax imposed by any state or
federal entity by virtue of the sale of the Property, or recording of the Deed,
to Buyer.

 

(e) Its own attorneys.

 
10.4            Seller’s Closing Deliveries.  Seller shall obtain and deliver to
Buyer at the Closing the following documents:
 

(a) The Deed, conveying to Buyer all of Seller’s right, title and interest in
and to the Property, subject only to encumbrances and title exceptions approved
by Buyer.

 

(b) A General Assignment and Assumption Agreement in the form attached as
Exhibit 10.4(b) hereto (the “Assignment and Assumption”).

 

(c) A Non-Foreign Certificate in the form attached as Exhibit 10.4(c) hereto.

 
14

--------------------------------------------------------------------------------

(d) To the extent prepared by Buyer pursuant to Section 10.5(d) below, the
Tenant Notices.

 

(e) To the extent not previously delivered to Buyer, an original of each Tenant
Estoppel.

 

(f) An affidavit customarily required of sellers by the Title Company to remove
the standard exceptions from an owner's title insurance policy that are capable
of being removed by such an affidavit.

 

(g) Such further documents as Buyer or the Title Company may reasonably request
to carry out the provisions of this Agreement.

 
10.5            Buyer’s Closing Deliveries.  Buyer shall deliver to Seller at
Closing:
 

(a) The Consideration, as prorated and allocated pursuant to this Agreement.

 

(b) The Assignment and Assumption.

 

(c) A Certificate of Real Estate Value.

 

(d) A notice to each of the Tenants, advising them of the sale of the Property
and directing the Tenants where to send all future rent and notices (the “Tenant
Notices”), which will be prepared by Buyer using the general form attached as
Exhibit 10.5(d), and which will be delivered by Buyer after Closing.

 

(e) Such further documents as Seller or the Title Company may reasonably request
to carry out the provisions of this Agreement.

 
Section 11.  Intentionally deleted.
 
Section 12.                          Operations Pending Closing.  During the
period from the date of Seller’s acceptance of this Agreement to the Closing
Date (the “Executory Period”), Seller shall operate and maintain the Property in
the ordinary course of business in accordance with past practices, including the
maintenance of adequate liability insurance and insurance against loss by fire,
windstorm and other hazards, casualties and contingencies, including vandalism
and malicious mischief.  Seller shall not amend or execute any new Contracts,
Leases or other agreements regarding the Property during the Executory Period
that are not terminable on or before the Closing Date, without the prior written
consent of Buyer, which consent shall not be unreasonably withheld or
conditioned.
 
Section 13.                          Default and Remedies.
 
13.1            Seller’s Default.  Should Seller default under this Agreement,
Buyer may, upon 30 days written notice to Seller, and provided such default is
not cured within such 30-day period:
 

(a) terminate this Agreement, without further liability on Buyer’s part and, in
such event, Buyer shall be entitled to a return of the Earnest Money and shall
have no further liability hereunder; and/or

 
15

--------------------------------------------------------------------------------

(b) enforce specific performance of this Agreement, provided such action is
commenced within 120 days after the date of Buyer’s written notice to Seller
pursuant to this Section.

 
13.2            Buyer’s Pre-Closing Default.  In the event Buyer defaults in its
obligations to close the purchase of the Property, or in the event Buyer
otherwise defaults hereunder prior to Closing, then Seller shall have the right
to terminate this Agreement pursuant to Minnesota Statutes Section 559.21, and
upon such termination, Seller will retain the Earnest Money as fixed and
liquidated damages, and neither party shall have any further liability
hereunder, except for those liabilities which expressly survive the termination
of this Agreement (provided, however, for those liabilities that expressly
survive termination, Seller shall in no event receive damages unless its damages
are judicially determined to be in excess of the Earnest Money received
hereunder), and Buyer shall immediately direct the Title Company to pay the
Earnest Money to Seller.  Seller shall have no other remedy for any pre-Closing
default by Buyer, including any right to damages of any kind.  BUYER AND SELLER
ACKNOWLEDGE AND AGREE THAT:  (1) THE AMOUNT OF THE EARNEST MONEY IS A REASONABLE
ESTIMATE OF AND BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE
SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN THE
PROPERTY FROM SALE AND THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A DEFAULT
OF BUYER UNDER THIS AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS
INCURRED BY SELLER AS A RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A
DEFAULT OF BUYER UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICAL TO DETERMINE; (3) BUYER SEEKS TO LIMIT ITS LIABILITY UNDER THIS
AGREEMENT TO THE AMOUNT OF THE EARNEST MONEY IN THE EVENT THIS AGREEMENT IS
TERMINATED AND THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE
TO A DEFAULT OF BUYER UNDER THIS AGREEMENT; AND (4) THE AMOUNT OF THE EARNEST
MONEY SHALL BE AND DOES CONSTITUTE VALID LIQUIDATED DAMAGES.
 
13.3            Attorney’s Fees to Prevailing Party.  In the event of any
litigation between the parties hereto under any of the provisions of this
Agreement, the non-prevailing party to such litigation agrees to pay to the
prevailing party all costs and expenses, including reasonable attorneys’ fees,
incurred by the prevailing party in such litigation.  The parties agree that the
court presiding over the litigation shall determine whether a party is a
“prevailing party,” and shall determine the reasonable amount of attorneys’ fees
and costs recoverable.  The parties agree that the amount of attorneys’ fees and
costs which may be awarded must bear a reasonable relationship to, and must be
limited by the court to a reasonable amount in view of, the amount recovered by
the prevailing party in such matter.
 
Section 14.                Condemnation.  If, between the Contract Date and the
Closing Date, any condemnation or eminent domain proceedings are initiated or
threatened that might result in the taking of any part of the Improvements or
the Land or access to the Land from adjacent roadways, then Buyer at its sole
discretion may elect to terminate this Agreement without cost, obligation, or
liability on the part of Buyer, in which event this Agreement shall terminate
all rights and obligations of the parties hereunder shall cease and the Earnest
Money shall be returned to Buyer.  If this Agreement is not terminated, then
Seller shall assign to Buyer all of Seller’s right, title, and interest in and
to any award pertaining to the Property made in connection with such
condemnation or eminent domain proceedings.  Buyer shall notify Seller within 30
days after its receipt of written notice from Seller of such condemnation or
eminent domain proceeding, whether it elects to exercise its right to
terminate.  If Buyer fails to notify Seller of its election within said 30-day
period, such failure shall constitute an election to terminate this Agreement as
aforesaid.  The Closing Date shall be adjusted, if necessary, to allow for such
election.
 
16

--------------------------------------------------------------------------------

Section 15.                 Damage or Destruction.  Seller shall bear all risk
of loss to the Property until the Closing Date.  If, between the Contract Date
and the Closing Date, all or any portion of the Property is damaged or destroyed
by fire or other casualty and the cost to repair and restore the Property is
more than $250,000.00, then Buyer at its sole discretion may elect to terminate
this Agreement without cost, obligation, or liability on Buyer’s part, in which
event all rights and obligations of the parties hereunder shall cease and the
Earnest Money will be returned to Buyer.  If Buyer does not terminate this
Agreement in accordance with the foregoing, or if this Agreement is terminable
but is not terminated, then Seller shall, upon Closing, assign to Buyer all of
Seller’ right, title, and interest in and to any insurance proceeds, including
without limitation any rent loss insurance proceeds (except for proceeds for
rent losses prior to Closing), payable as a result of such damage or
destruction, plus Seller shall pay to Buyer the amount of any deductible losses
under such insurance policies and at Closing shall have no further repair or
restoration obligations.  Seller shall fully advise Buyer regarding the
insurance policies covering such damage or destruction and the probable amount
of any insurance proceeds payable as a result of such damage or destruction. 
Buyer shall notify Seller within 30 days after receipt of written notice from
Seller of such damage or destruction of its election.  If Buyer fails to notify
Seller of its election within said 30-day period, such failure shall constitute
an election to terminate this Agreement as aforesaid.  The Closing Date shall be
adjusted, if necessary, to allow for such election.
 
Section 16.                Notices.  Wherever any notice or other communication
is required or permitted hereunder, such notice or other communication shall be
in writing and shall be delivered by hand, by nationally-recognized overnight
express delivery service, or by electronic “email” transfer (conditioned on
delivery of a copy of such notice by nationally-recognized overnight express
delivery service, which notice shall be deposited for delivery within one
business day after delivery of such electronic “email” transfer) to the
addresses set out below or at such other addresses as are specified by written
notice delivered in accordance herewith:
 
BUYER:
Vascular Solutions, Inc.
 
Attn:  General Counsel
 
6464 Sycamore Court North
 
Minneapolis, MN  55369
 
Telephone:  (763) 656-4300
 
Email:  gweber@vasc.com

 
SELLER:
IRET – LEXCOM, LLC (c/o IRET Properties
 
Attn:  General Counsel
 
1400 31st Avenue SW, Suite 60 (overnight delivery)
 
Minot, ND  58701
 
Telephone:  (701) 837-4738
 
Email:  mabosh@iret.com

 
17

--------------------------------------------------------------------------------

CLOSING AGENT:
Stewart Title of Colorado, Inc.
 
Attn: Carma Weymouth & Aniko Coburn
 
55 Madison Street, Suite 400
 
Denver, CO  80206
 
Telephone:  (303) 780-4015
 
Email:  cweymouth@stewart.com

 
Such notices shall be deemed received (a) as of the date of delivery, if
delivered by hand by 4:00 p.m. Central on a business day, (b) as of the next
business day, if tendered to an overnight express delivery service by the
applicable deadline for overnight service, or (c) as of the date of email
transmission, if properly transmitted by email prior to 4:00 p.m. Central on a
business day.  If a notice is hand delivered or transmitted by email after 4:00
p.m. Central on a business day, then any such notice shall be deemed received as
of the next business day.
 
Section 17.                Condition of Property.
 
17.1.           No Warranties.  THE ENTIRE AGREEMENT BETWEEN THE SELLER AND
BUYER WITH RESPECT TO THE PROPERTY AND THE SALE THEREOF IS EXPRESSLY SET FORTH
IN THIS AGREEMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT AND
SUBJECT TO THE LIMITED WARRANTIES OF TITLE SET FORTH IN THE DEED, THE PARTIES
ARE NOT BOUND BY ANY AGREEMENTS, UNDERSTANDINGS, PROVISIONS, CONDITIONS,
REPRESENTATIONS OR WARRANTIES (WHETHER WRITTEN OR ORAL AND WHETHER MADE BY
SELLER OR ANY AGENT, EMPLOYEE, MEMBER, OFFICER OR PRINCIPAL OF SELLER OR ANY
OTHER PARTY) OTHER THAN AS ARE EXPRESSLY SET FORTH AND STIPULATED IN THIS
AGREEMENT.  WITHOUT IN ANY MANNER LIMITING THE GENERALITY OF THE FOREGOING,
BUYER ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES HAVE FULLY INSPECTED THE
PROPERTY OR WILL BE PROVIDED WITH AN ADEQUATE OPPORTUNITY TO DO SO, ARE OR WILL
BE FULLY FAMILIAR WITH THE FINANCIAL AND PHYSICAL (INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL) CONDITION THEREOF, AND THAT THE PROPERTY HAS BEEN
PURCHASED BY BUYER IN AN "AS IS" AND "WHERE IS" CONDITION AND WITH ALL EXISTING
DEFECTS (PATENT AND LATENT) AS A RESULT OF SUCH INSPECTIONS AND INVESTIGATIONS
AND NOT IN RELIANCE ON ANY AGREEMENT, UNDERSTANDING, CONDITION, WARRANTY
(INCLUDING, WITHOUT LIMITATION, WARRANTIES OF HABITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE) OR REPRESENTATION MADE BY SELLER OR ANY AGENT,
EMPLOYEE, MEMBER, OFFICER OR PRINCIPAL OF SELLER OR ANY OTHER PARTY (EXCEPT AS
OTHERWISE EXPRESSLY ELSEWHERE PROVIDED IN THIS AGREEMENT AND SUBJECT TO THE
LIMITED WARRANTIES OF TITLE SET FORTH IN THE DEED) AS TO THE FINANCIAL OR
PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION OF THE
PROPERTY, OR AS TO ANY OTHER MATTER WHATSOEVER WITH RESPECT TO THE PROPERTY,
INCLUDING WITHOUT LIMITATION AS TO ANY PERMITTED USE THEREOF, THE ZONING
CLASSIFICATION THEREOF OR COMPLIANCE THEREOF WITH FEDERAL, STATE OR LOCAL LAWS,
AS TO THE INCOME OR EXPENSE IN CONNECTION THEREWITH, OR AS TO ANY OTHER MATTER
IN CONNECTION THEREWITH.  BUYER ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE EXPRESSLY
ELSEWHERE PROVIDED IN THIS AGREEMENT AND SUBJECT TO THE LIMITED WARRANTIES OF
TITLE SET FORTH IN THE DEED, NEITHER SELLER, NOR ANY AGENT, MEMBER, OFFICER,
EMPLOYEE OR PRINCIPAL OF SELLER NOR ANY OTHER PARTY ACTING ON BEHALF OF SELLER
HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY AGREEMENT, CONDITION,
REPRESENTATION OR WARRANTY EITHER EXPRESSED OR IMPLIED.  THIS PARAGRAPH SHALL
SURVIVE CLOSING AND DELIVERY OF THE DEED.
 
18

--------------------------------------------------------------------------------

17.2.           Change of Conditions.  Subject to Seller’s obligations under
Section 12 hereof, Buyer shall accept the Property at Closing in the same
condition as the same are as of the Contract Date, as such condition shall have
changed by reason of ordinary wear and tear and natural deterioration and,
subject to Sections 14 and 15 hereof, condemnation or damage by fire or other
casualty.  Without limiting the generality of the foregoing, Buyer specifically
acknowledges that the fact that any portion of the Property may not be in the
same condition at the Closing Date by reason of ordinary wear and tear and
natural deterioration or damage by fire or other casualty, subject to Sections
14 and 15 hereof, shall not relieve Buyer of its obligation to complete Closing
under this Agreement and pay the full Consideration.  Except as provided in
Section 12 hereof, Seller has no obligation to make any repairs or replacements
required by reason of wear and tear and natural deterioration or condemnation or
fire or other casualty, but may, at its option and its cost (including the use
of insurance proceeds as herein provided), make any such repairs and
replacements prior to the Closing Date.
 
17.3.           Condition of Delivery.  Seller must have removed all of Seller’s
personal property, materials and equipment (if any) from the Land and
Improvements by the Closing Date.
 
17.4.           Release.  UPON CLOSING AND AS OF THE CLOSING DATE, WITHOUT
LIMITING THE PROVISIONS OF SECTION 17.1 ABOVE, AND SUBJECT TO THE LIMITED
WARRANTIES OF TITLE SET FORTH IN THE DEED AND THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER, FOR ITSELF AND ITS AGENTS,
AFFILIATES, SUCCESSORS AND ASSIGNS, HEREBY RELEASES, ACQUITS AND FOREVER
DISCHARGES SELLER AND (AS THE CASE MAY BE) SELLER'S OFFICERS, DIRECTORS,
MEMBERS, SHAREHOLDERS, TRUSTEES, PARTNERS, EMPLOYEES, MANAGERS, AND AFFILIATES
FROM ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES OF ACTIONS, LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS
WHETHER THE SUIT IS INSTITUTED OR NOT) WHETHER KNOWN OR UNKNOWN, LIQUIDATED OR
CONTINGENT (HEREINAFTER COLLECTIVELY CALLED THE "CLAIMS"), WHICH BUYER HAS OR
MAY HAVE IN THE FUTURE, ARISING FROM OR RELATING TO (i) ANY DEFECTS (PATENT OR
LATENT), ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION OF THE PROPERTY
WHETHER THE SAME ARE THE RESULT OF NEGLIGENCE OR OTHERWISE, OR (ii) ANY OTHER
CONDITIONS, INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL AND OTHER PHYSICAL
CONDITIONS, AFFECTING THE PROPERTY WHETHER THE SAME ARE A RESULT OF NEGLIGENCE
OR OTHERWISE, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY CLAIM FOR
INDEMNIFICATION OR CONTRIBUTION ARISING UNDER THE ENVIRONMENTAL LAWS (AS DEFINED
IN SECTION 1), WHETHER ARISING BASED ON EVENTS THAT OCCURRED BEFORE, DURING, OR
AFTER SELLER’S PERIOD OF OWNERSHIP OF THE PROPERTY AND WHETHER BASED ON THEORIES
OF INDEMNIFICATION, CONTRIBUTION OR OTHERWISE.  THE RELEASE SET FORTH IN THIS
SECTION SPECIFICALLY INCLUDES, WITHOUT LIMITATION, ANY CLAIMS UNDER THE
ENVIRONMENTAL LAWS (AS DEFINED IN SECTION 1) OR UNDER THE AMERICANS WITH
DISABILITIES ACT OF 1990, AS ANY OF THOSE LAWS MAY BE AMENDED FROM TIME TO TIME
AND ANY REGULATIONS, ORDERS, RULES OF PROCEDURES OR GUIDELINES PROMULGATED IN
CONNECTION WITH SUCH LAWS, REGARDLESS OF WHETHER THEY ARE IN EXISTENCE ON THE
DATE OF THIS AGREEMENT.  BUYER ACKNOWLEDGES THAT BUYER HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF BUYER'S SELECTION AND BUYER IS GRANTING THIS
RELEASE OF ITS OWN VOLITION AND AFTER CONSULTATION WITH BUYER'S COUNSEL.  THE
RELEASE SET FORTH HEREIN DOES NOT APPLY TO THE REPRESENTATIONS OR WARRANTIES OF
SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY OBLIGATIONS OF SELLER
SURVIVING CLOSING OR ANY INDEMNITY OR WARRANTY EXPRESSLY MADE BY SELLER IN THIS
AGREEMENT OR ANY DOCUMENT DELIVERED BY SELLER AT CLOSING AND SHALL NOT PERTAIN
TO ANY CLAIM OR CAUSE OF ACTION BY BUYER AGAINST SELLER FOR ACT OF FRAUD BY
SELLER UNDER THIS AGREEMENT.
 
19

--------------------------------------------------------------------------------

Section 18.                 Miscellaneous.
 
18.1.        Governing Law; Headings; Rules of Construction.  This Agreement
shall be governed by and construed in accordance with the internal laws of the
State in which the Land is located, without reference to the conflicts of laws
or choice of law provisions thereof.  The titles of sections and subsections
herein have been inserted as a matter of convenience of reference only and shall
not control or affect the meaning or construction of any of the terms or
provisions herein.  All references herein to the singular shall include the
plural, and vice versa.  The parties agree that this Agreement is the result of
negotiation by the parties, each of whom was represented by counsel, and thus,
this Agreement shall not be construed against the maker thereof.
 
18.2.        Assignment.  Neither Buyer nor Seller shall assign any of their
rights hereunder without the prior written consent of the other. 
Notwithstanding anything herein to the contrary, upon advance written notice to
Seller and the Closing Agent, but without the prior written consent of the
Seller, Buyer may assign all or a portion of its rights hereunder to one or more
entities in which Buyer has a direct ownership interest of at least 51%.  Buyer
acknowledges and agrees that an assignment to such an entity under this Section
18.2 will not release Buyer from any liability or obligation under this
Agreement, and that Buyer shall remain liable to Seller after such assignment as
a principal and not as a surety or guarantor.
 
18.3.        Brokers.  Buyer and Seller each warrant and represent to the other
that such representing and warranting party has not employed or made any
commitment to a broker or agent (including without limitation any real estate or
securities broker, agent, dealer, or salesperson) in connection with the
transaction contemplated hereby.  Each party agrees to indemnify and hold the
other harmless from any loss or cost suffered or incurred by it as a result of
the indemnifying parties’ representation herein being untrue.  The provisions of
this Section 18.3 shall survive Closing or termination of this Agreement.
 
18.4.        No Waiver.  Neither the failure of either party to exercise any
power given such party hereunder or to insist upon strict compliance by the
other party with its obligations hereunder, nor any custom or practice of the
parties at variance with the terms hereof shall constitute a waiver of either
party’s right to demand exact compliance with the terms hereof, except the
Closing of this Agreement shall constitute waiver of all conditions to Closing
except to the extent otherwise agreed in writing at Closing.
 
18.5.        Entire Agreement.  This Agreement contains the entire agreement of
the parties hereto with respect to the Property, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein or incorporated herein by reference shall be of any force or
effect.
 
20

--------------------------------------------------------------------------------

18.6.       Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns.
 
18.7.       Amendments.  No amendment to this Agreement shall be binding on any
of the parties hereof unless such amendment is in writing and is executed by the
parties.
 
18.8.        Possession.  Possession of the Property shall be given by Seller to
Buyer at Closing.
 
18.9.       Date for Performance.  If the time period by which any right, option
or election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regular business day.
 
18.10.      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute but one and the same instrument.
 
18.11.     Time of the Essence.  Time shall be of the essence of this Agreement
and each and every term and condition hereof.
 
18.12.     Severability.  This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations, and is intended, and shall for all purposes
be deemed to be, a single, integrated document setting forth all of the
agreements and understandings of the parties hereto, and superseding all prior
negotiations, understandings and agreements of such parties.  If any term or
provision of this Agreement or the application thereof to any person or
circumstance shall for any reason and to any extent be held to be invalid or
unenforceable, then such term or provision shall be ignored, and to the maximum
extent possible, this Agreement shall continue in full force and effect, but
without giving effect to such term or provision.
 
18.13.     Survival.  Except as otherwise expressly provided herein, neither
this Agreement nor any provision contained herein shall be cancelled or merged
with any deed or other instrument on, as of, at or by reason of the Closing, and
the covenants and obligations of the parties shall survive the Closing.
 
18.14.     Further Assurances.  After the Closing, Buyer and Seller shall
execute, acknowledge, and deliver (or cause to be executed, acknowledged, and
delivered) such instruments and take such other actions as may be reasonably
necessary or advisable to carry out their respective obligations under this
Agreement and under any exhibit, document, certificate, or other instrument
delivered pursuant thereto.
 
18.15.     Seller 1031 Exchange.  Buyer agrees to cooperate with Seller for the
purpose of a possible tax deferred exchange by Seller pursuant to Section 1031
of the Code (“Exchange”) provided that (i) Seller provides prior written notice
to Buyer not less than 5 days prior to Closing, together with copies of all
exchange documents; (ii) Buyer shall in no way be obligated to pay for any
facilitator charges, escrow costs, commissions, title costs or any other cost or
charge incurred with respect to the Exchange; and (iii) in no way shall Closing
be contingent or otherwise subject to the consummation of the Exchange.  Buyer
shall not incur any additional liability or financial obligation as a
consequence of Seller’s possible exchange, and Seller agrees to indemnify and
hold Buyer harmless from and against any and all causes, claims, demands,
liabilities, costs and expenses, including reasonable attorneys’ fees (except
for attorneys’ fees in connection with reviewing the Exchange documents), as a
result of or in connection with the Exchange.
 
21

--------------------------------------------------------------------------------

18.16.   Exhibits.  Attached hereto and forming an integral part of this
Agreement are multiple exhibits, all of which are hereby incorporated into this
Agreement as fully as if the contents thereof were set out in full herein at
each point of reference thereto.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and sealed by its duly authorized signatory, effective as of the day
and year first above written.
 
SELLER:
 
IRET – LEXCOM, LLC, a North Dakota limited liability company
       
By:
/s/ Timothy P. Mihalick  
Print Name:
Timothy P. Mihalick  
Print Title:
President  

 
By:
/s/ Michael A. Bosh  
Print Name:  Michael A. Bosh 
 
Print Title:  Vice President 
 



BUYER:


VASCULAR SOLUTIONS, INC., a Minnesota corporation 
   
By:
/s/ James Hennen
Print Name:
James Hennen
Print Title:
Chief Financial Officer

 
22

--------------------------------------------------------------------------------

Exhibit 1
Legal Description of Land


Lot 1, Block 2, Northgate Plaza Park, Hennepin County, Minnesota.
 

--------------------------------------------------------------------------------

Exhibit 2
List of Due Diligence Documents



1. A current rent roll for the Property.

 

2. A copy of all of the Leases.

 

3. A list of all Security Deposits, prepaid rent or other sums currently held by
Seller under the Leases.

 

4. A copy of all Contracts.

 

5. Copies of all engineering, environmental and structural reports prepared for
or in connection with the Property, to the extent that the same are in the
possession or control of Seller.

 

6. A lists and description of all insurance claims (both liability and casualty)
relating to the Property since January 1, 2012.

 

7. Income and expense statements showing the financial results of operating the
Property Seller’s last three fiscal years (5/1 through 4/30), and
current-to-date financial statements for the current fiscal year.

 

8. Copies of all real estate tax statements associated with the Property for the
current year and for the preceding 3 years.

 

9. A copy of the Existing Survey.

 

10. A copy of any Warranties, including, without limitation, any current roof
warranties.

 

11. Copies of any current certificates of occupancy for the Property, to the
extent that the same are in the possession or control of Seller.

 

12. A copy of any Plans in the possession or control of Seller.

 

13. Copies of all correspondence received by Seller, its property manager or
agent from any Tenant, and between Seller, its property manager or agent and any
Tenant in the last 12 months.

 

--------------------------------------------------------------------------------

Exhibit 3
Form of Limited Warranty Deed


[Space Above this Line for Recording Office Use Only]

--------------------------------------------------------------------------------



LIMITED WARRANTY DEED


DEED TAX DUE:
  $
   
ECRV#
  



Date:____________________, 2015


FOR VALUABLE CONSIDERATION, IRET- LEXCOM, LLC, a limited liability company under
the laws of North Dakota, Grantor, hereby conveys and quit claims to VASCULAR
SOLUTIONS, INC., a corporation under the laws of Minnesota, Grantee, real
property in Hennepin County, Minnesota, described as follows: See attached
Exhibit A together with all hereditaments and appurtenances.  This deed conveys
after-acquired title.  Grantor warrants that Grantor has not done or suffered
anything to encumber the property except for the permitted encumbrances set
forth on attached Exhibit B.
 
Check box if applicable:
☒
The Grantor certifies that the Grantor does not know of any wells on the
described real property.

☐
A well disclosure certificate accompanies this document.

☐
I am familiar with the property described in this instrument and I certify that
the status and number of wells on the described real property have not changed
since the last previously filed well disclosure certificate.

 

--------------------------------------------------------------------------------

 
IRET – LEXCOM, LLC, a North Dakota limited liability company
   
Affix Deed Tax Stamp Here
    By:
 
  Print Name: Michael A. Bosh   Print Title: Vice President



STATE OF NORTH DAKOTA
)
   
)
ss.
COUNTY OF WARD
)
 



The foregoing document was acknowledged before me this       day of            ,
2015, by Michael A. Bosh, the Vice President of IRET – LEXCOM, LLC, a North
Dakota limited liability company, on behalf of the limited liability company.
   
IN WITNESS WHEREOF, I hereunto set my hand and official seal.

     
NOTARY STAMP OR SEAL (OR OTHER TITLE OR RANK)
       
SIGNATURE OF NOTARY PUBLIC
   
My commission expires:_________________________
               
Check here if part or all of the land is Registered (Torrens)☐
           
THIS INSTRUMENT WAS DRAFTED BY (NAME AND ADDRESS):
 
Tax Statements for the real property described in this instrument should be sent
to (include name and address of Grantee):
                 

 

--------------------------------------------------------------------------------

EXHIBIT A
TO
LIMITED WARRANTY DEED


Lot 1, Block 2, Northgate Plaza Park, Hennepin County, Minnesota.
 

--------------------------------------------------------------------------------

EXHIBIT B
TO
LIMITED WARRANTY DEED


[insert list of permitted encumbrances]
 

--------------------------------------------------------------------------------

Exhibit 10.4(b)
Form of General Assignment and Assumption Agreement


GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT is made and entered into as of
__________, 2015, between IRET – LEXCOM, LLC, a North Dakota limited liability
company ("Assignor"), and VASCULAR SOLUTIONS, INC., a Minnesota corporation
("Assignee").
 
W I T N E S S E T H:
 
Terms not defined herein shall have the meanings ascribed thereto in the
Agreement for Sale and Purchase of Property dated effective as of January _____,
2015 (the "Agreement"), between Assignor and Assignee.  The Agreement is hereby
incorporated by reference.
 
That Assignor, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, hereby conveys, grants, bargains, sells,
transfers, sets over, assigns, releases, delivers and confirms to Assignee, all
of Assignor's right, title and interest in and to:
 

1. Assignor’s interest in the leases and occupancy agreements identified on
Exhibit A attached hereto (the "Leases"), together with (a) all tenant security
deposits (and any interest thereon required by applicable law or contract) held
by Assignor that relates or pertains to the Leases, including, without
limitation, the Security Deposits and (b) Assignor’s interest in any guaranty of
any of the Leases.

 

2. Assignor’s interest in the contracts set forth on Exhibit B attached hereto
(“Assumed Contracts”).

 

3. All Plans, Warranties, plans, specifications, documents, construction
contracts, warranties, guaranties, instruments, licenses, permits, and operating
manuals associated with the construction and operation of the Property.

 
Assignee hereby (i) expressly assumes the obligation for the performance of any
and all of the obligations of Assignor under the Leases and Assumed Contracts in
respect of the period on or after the date hereof (the "Assignee’s Obligations")
and (ii) indemnifies, defends and holds harmless Assignor from and against any
and all claims, actions, demands, liabilities, suits, causes of action, damages,
costs or expenses (including, without limitation, attorneys' fees and
disbursements) relating to the Assignee’s Obligations.
 
Assignor hereby (i) expressly assumes the obligation for the performance of any
and all of the obligations of Assignor under the Leases and Assumed Contracts in
respect of the period prior to the date hereof (the "Assignor’s Obligations")
and (ii) indemnifies, defends and holds harmless Assignee from and against any
and all claims, actions, demands, liabilities, suits, causes of action, damages,
costs or expenses (including, without limitation, attorneys' fees and
disbursements) relating to the Assignor’s Obligations.
 
This General Assignment and Assumption Agreement shall inure to the benefit of
all parties hereto and their respective heirs, successors and assigns.  The
indemnification provisions in this General Assignment and Assumption Agreement
shall supplement, not replace, any indemnification provisions contained within
the Agreement.  This General Assignment and Assumption Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all of which, when taken together, shall constitute but one and the same
instrument.
1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this General Assignment and
Assumption Agreement as of the day and year first above written.
 
ASSIGNOR:


IRET – LEXCOM, LLC, a North Dakota limited liability company
       
By:
     
Print Name:  Michael A. Bosh
 
Print Title:  Vice President
 



ASSIGNEE:


VASCULAR SOLUTIONS, INC., a Minnesota corporation
   
By:
       
Print Name:
  
Print Title:
   

 
2

--------------------------------------------------------------------------------

Exhibit A
to General Assignment and Assumption Agreement


List of Leases
 

--------------------------------------------------------------------------------

Exhibit B
to General Assignment and Assumption Agreement


List of Assumed Contracts
 

--------------------------------------------------------------------------------

Exhibit 10.4(c)
Form of Non-Foreign Certificate


CERTIFICATE OF NON-FOREIGN
STATUS BY ENTITY (NON-INDIVIDUAL) TRANSFEROR


1.                    Section 1445 of the Internal Revenue Code provides that a
transferee (buyer) of a U.S. real property interest must withhold tax if the
transferor (seller) is a foreign person.


2.                    In order to inform VASCULAR SOLUTIONS, INC., a Minnesota
corporation (hereinafter referred to as the “Buyer”) that withholding of tax is
not required upon disposition of a U.S. real property interest by the
seller/transferor named below (hereinafter referred to as the “Seller”), the
undersigned hereby certifies and declares by means of this certificate, the
following on behalf of the Seller:



a. That the Seller is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as these terms are defined in the Internal Revenue Code
and Income Tax Regulations).




b. That the Seller’s employer identification number is 27-1348893.




c. That the Seller’s office address is c/o IRET Properties, 1400 31st Avenue SW,
Suite 60, Minot, North Dakota.



3.                   The Seller understands that this certificate may be
disclosed to the Internal Revenue Service by the Buyer and that any false
statement contained in this certificate may be punished by fine, imprisonment,
or both.


4.                    The Seller understands that the Buyer is relying on this
certificate in determining whether withholding is required and the Buyer may
have liabilities if any statement in this certificate is false.  The Seller
hereby indemnifies the Buyer, and agrees to hold the Buyer harmless, from any
liability or cost which the Buyer may incur as a result of: (i) the Seller’s
failure to pay any U.S. Federal income tax which the Seller is required to pay
under applicable U.S. law; or (ii) any false or misleading statement contained
herein.


Under penalties of perjury, I declare that I have examined this certificate and
to the best of my knowledge and belief it is true, correct and complete.  I
further declare that I have authority to sign this document on behalf of the
Seller.


EXECUTED in Ward County, State of North Dakota, on ____________, 2015.
 
SELLER:
    
IRET – LEXCOM, LLC, a North Dakota limited liability company
   
By:
    
Print Name: Michael A. Bosh
Print Title:  Vice President

 
For federal income tax purposes, the Buyer should not record this certificate
with the county recorder, nor should the certificate be filed with the IRS, but
it should be kept with the Buyer’s tax records relating to the subject real
estate transfer.
 
1

--------------------------------------------------------------------------------

Exhibit 10.5(d)
Form of Tenant Notice
 
 
Notice to Tenant
 
 
 
(tenant’s name and address)
 
 
 
  
 
  
 
   

 
Re:            Purchase of 6420 Sycamore Court (“Property”) by Vascular
Solutions, Inc., a Minnesota corporation (“New Owner”)


Dear __________:


We hereby notify you that we have sold the Property in which you are a tenant
and assigned your lease to New Owner, effective as of _______________, 2015 (the
“Effective Date”).  New Owner will be your landlord effective immediately.


From this date forward you are authorized and directed to make any payment due
to the landlord under your lease to New Owner, which should be delivered to its
managing agent, ________________________________ (“Managing Agent”) at the
following address:
 
  
 
  
 
  
 

 
Your checks should be made payable to New Owner.


New Owner and Managing Agent are looking forward to working with you.



 
Sincerely, 
   
IRET – LEXCOM, LLC 
       
By:
     
Print Name: Michael A. Bosh
 
Print Title: Vice President

2

--------------------------------------------------------------------------------

EXHIBIT 1(e)
Form of Escrow Agreement
 
Earnest Money Escrow Agreement


This EARNEST MONEY ESCROW AGREEMENT (this "Agreement") is made as of
_______________ by and among IRET – LEXCOM, LLC, a North Dakota limited
liability company (“Seller”), VASCULAR SOLUTIONS, INC., a Minnesota corporation
(“Buyer”), and Stewart Title of Colorado, Inc. (the "Escrow Agent").


RECITALS:


A.                 By that certain Agreement for Sale and Purchase of Property
dated January _____, 2015 (the "Purchase Agreement"), between Seller and Buyer,
Seller has agreed to sell to Buyer and Buyer has agreed to purchase from Seller
all of Seller’s right, title and interest in and to the Property (defined in the
Purchase Agreement), upon and subject to the terms and provisions set forth in
the Purchase Agreement.


B.                   Seller and Buyer desire that Escrow Agent act as escrowee
to receive, hold and disburse funds in the manner hereinafter set forth.


C.                   Unless otherwise provided herein, all capitalized words and
terms used herein will have the same meanings ascribed to such words and terms
as in the Purchase Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


AGREEMENT:


1.                    Buyer will deposit with Escrow Agent the following sums:


1.1            $50,000.00 as earnest money (the "Earnest Money") within two (2)
business days after the Contract Date (as defined in the Purchase Agreement).


Upon receipt of both the Earnest Money and a W-9 from Buyer, Escrow Agent will
invest the Earnest Money in Escrow Agent's customary interest bearing account
for the benefit of Buyer.  Regardless of how the Earnest Money is applied
pursuant to the Purchase Agreement, Buyer shall be entitled to the interest
accrued thereon.  Escrow Agent shall acknowledge to Seller, in writing, receipt
of the Earnest Money when it is delivered to Escrow Agent.


2.                    Escrow Agent will hold the Earnest Money in accordance
with the terms of the Purchase Agreement and disburse the same strictly in
accordance with such terms.


3.                   Escrow Agent will not be responsible for any penalties or
loss of interest or any delays in withdrawing funds which may be incurred upon
withdrawal of the Earnest Money in accordance with instructions given hereunder
except to the extent attributable to Escrow Agent's negligence or intentional
acts or omissions.
 
4.                    In the event Escrow Agent receives written notice of
default, non‑performance, dispute or exercise of right under the Purchase
Agreement from Seller or Buyer accompanied by a demand for delivery to such
party of the Earnest Money (or the portion thereof that, as of the date of such
termination, Buyer has deposited in accordance with the Purchase Agreement),
Escrow Agent is immediately to give written notice to the other party of such
claim and accompanying demand.  In the event the other party fails to dispute or
object to such claim and demand within five (5) business days from the date of
Escrow Agent's written notice, Escrow Agent is authorized to deliver the Earnest
Money (or the portion thereof that, as of the date of such termination, Buyer
has deposited in accordance with the Purchase Agreement) to the party making
such claim and demand.  In the event the other party disputes or objects to the
aforesaid claim and demand within the 5-business day period prescribed herein,
Escrow Agent is not to deliver the Earnest Money deposited hereunder without
receipt of a mutual agreement of the parties, in writing, or appropriate court
order.  Subject to the foregoing, this Agreement will at all times be subject to
the joint order of Seller and Buyer and upon such joint order Escrow Agent will
deliver the Earnest Money as instructed by such joint order.
 
3

--------------------------------------------------------------------------------

5.                    Buyer and Seller will be equally responsible for any costs
charged by Escrow Agent to hold the Earnest Money in an escrow account.


6.                    All notices and notifications required or permitted under
this Agreement to be sent from any party to another must be in writing, and must
be sent pursuant to Section 16 of the Purchase Agreement, which Section 16 is
incorporated by reference into this Agreement.
 
7.                    This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns under the Purchase Agreement.


8.                   This Agreement will be governed by and construed in
accordance with the laws of the State of Minnesota.  In the event that any
provision hereof will be deemed illegal or unenforceable, said provision will be
severed herefrom and the remainder of this Agreement will be enforced in
accordance with the intentions of the parties as herein expressed.


9.                    This Agreement may not be amended or altered except by an
instrument in writing executed by all the parties hereto.


10.                 This Agreement may be executed in any number of
counterparts, all of which are considered one and the same Agreement
notwithstanding that all parties hereto have not signed the same counterpart. 
Signatures of this Agreement which are transmitted by facsimile or electronic
mail are valid for all purposes.  Any party shall, however, deliver an original
signature of this Agreement to the other party upon request.


[The balance of this page has been left blank intentionally.]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
BUYER:
   
VASCULAR SOLUTIONS, INC.
   
By:
     
Name:
     
Title:
   




 
SELLER: 
   
IRET – LEXCOM, LLC
   
By:
      
Print Name:Michael A. Bosh
 
Print Title: Vice President




 
ESCROW AGENT: 
   
STEWART TITLE OF COLORADO, INC.
   
By:
     
Name:
     
Title:
    

 
 
5

--------------------------------------------------------------------------------